DETAILED ACTION

Claim Objections
Claim 13 is objected to because of the following informalities: The language “a pivot axes” seems to be a typographical error intended to simply read “pivot axes” (or “a pivot axis of the hammer and a pivot axis of the sear”). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuating member” in claims 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 22, 23, 25, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the terms “plate-like” and “rod-like,” but the metes and bounds of said terms are unclear. How closely conforming to the definition of “plate” must a “plate-like” be? The same rationale applies to the term “rod-like.” For purposes of examination, the examiner will consider the claim as if said terms have been omitted, since the term “flat” preceding “plate-like” seemingly renders the latter redundant (same with the term “protrusion” following “rod-like”). Claim 22 also recites the indefinite term “rod-like.” Correction and/or clarification are required.
Claim 25, recites the term “flange-like,” but the metes and bounds of the term are unclear following the same rationale applied above. For purposes of examination, the examiner will consider the claim as if said term is omitted, since the following term “protrusion” arguably renders “flange-like” redundant. Correction and/or clarification are required.
Claim 28 recites the limitation "the actuator" (2X) in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the safety selector,” since such an interpretation is consistent with the disclosure as a whole. Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 13-16, 18-22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (4589327).
In reference to claim 1, Smith discloses A firearm with safety mechanism comprising: 
a longitudinal axis (figure 1, barrel bore axis); 
a frame (figure 1, frame A); 
a hammer pivotably disposed in the frame, the hammer moveable between a rearward cocked position and a forward firing position (figures, hammer J); 
a sear pivotably disposed in the frame and configured to hold the hammer in the rearward cocked position (figures, sear K);  
a trigger mechanism comprising a trigger and trigger bar movable therewith, the trigger bar movable to selectively engage the sear for releasing the hammer from the cocked position via a trigger pull to discharge the firearm (figures, trigger G and trigger bar H); 
a manually-operated safety mechanism comprising a movable actuator and a pivotably movable safety link operably interfaced with the actuator, the safety link actuatable via moving the actuator between first and second positions (figures 10-40: movable actuator HH and pivotably movable safety link LL; alternatively, movable actuator JJ and pivotably movable safety link LL+HH); 
the safety link comprising a first protrusion arranged to selectively engage the hammer when the safety link is actuated, and a second protrusion arranged to selectively engage the trigger bar when the safety link is actuated (column 9, lines 10-31; figures 10-40, esp. fig. 40, first protrusion LL3 selectively engages, i.e., interlocks, the hammer via sear K; second protrusion LL4 engages and depresses the trigger bar H; alternatively, first protrusion HH and second protrusion LL4);
wherein via moving the actuator, the safety mechanism is changeable between a fire position in which the safety link is disengaged from the hammer and trigger bar which allows the firearm to be discharged in response to a trigger pull, and a safe position in which the safety link is engaged with the hammer and trigger bar to prevent the firearm from being discharged in response to a trigger pull (figure 38 shows fire position; figures 39 and 40 each show a safe position).

In reference to claim 2, Smith discloses the claimed invention (the actuator is “axially movable” in that it rotatably moves about an axis; figure 38 shows the upper unactuated position of the safety link; figures 39 and 40 both show the lower actuated position of the safety link).
In reference to claim 3, Smith discloses the claimed invention (figures 10-40, esp. figures 38-40, lateral camming protrusion HH6 and the arcuately curved camming surface that defines slot LL1).
In reference to claim 4, Smith discloses the claimed invention, as set forth above (see figures 38-40).
In reference to claim 6, Smith discloses the claimed invention (column 6, lines 46-52, the spring Z1 biases the rear of the trigger bar upwardly, and thus, biases the safety link upward via the contact between LL4 and the top surface of the trigger bar; figure 39).
In reference to claim 11, Smith discloses the claimed invention (figure 26 shows the first and second protrusions LL3 and LL4 extending to opposite lateral sides; figures 38-40).
In reference to claim 13, Smith discloses the claimed invention, since the safety link can be alternatively mapped to the combination of elements HH and LL, and the actuator can be alternatively mapped to element JJ (figures 10-40, the pivot axis of element HH is rearward of the pivot axes of the hammer and sear).
In reference to claim 14, Smith discloses the claimed invention (figures 1-8c clearly illustrate forward movement of the trigger bar, as claimed).
In reference to claim 15, Smith discloses the claimed invention (figure 6d, sear operating protrusion K1 and laterally extending operating protrusion H4 of trigger bar H).
In reference to claim 16, Smith discloses the claimed invention (figures 39 and 40, second protrusion LL4 displaces the trigger bar downward, as claimed).
In reference to claim 18, Smith discloses that the actuator comprises a vertically oriented flat central portion, an elongated actuating member as claimed, and a laterally projecting camming protrusion as claimed (figures 18 and 38-40: flat central portion HH10 is vertically oriented with any of figs. 38-40 rotated 90 degrees; actuating member HH2; camming protrusion HH6).
In reference to claim 19, Smith discloses the claimed invention, as set forth above in the references to claims 3 and 4.
In reference to claim 20, Smith discloses the claimed invention, as set forth above in the reference to claim 1. Further, it is noted that the movable actuator of Smith, as set forth above, constitutes an axially slidable safety mode selector, since element HH2 of the actuator HH slides on a lateral surface of the firearm frame A about an axis of rotation (figures 27, 41-44, and 50-53; slidable in relation to an axis, e.g. about an axis = axially slidable). Further, the first protrusion LL3 and the second protrusion LL4 of the safety link, as set forth above, map to the first nose protrusion and second foot protrusion, respectively.
In reference to claim 21, Smith discloses the claimed invention (figure 26, the portion of LL connecting LL3 and LL4 maps to the claimed cross member).
In reference to claim 22, Smith discloses the claimed invention, as set forth above in the reference to claim 18.
In reference to claim 24, Smith discloses the claimed invention (figures 6d, 38, and 39, nose protrusion LL3 engages, via sear K, either one of blocking surface J1 or J3 of the hammer to arrest motion of the hammer with the safety link in the actuated position; the actuated position is shown in figures 38 and 39).
In reference to claim 25, Smith discloses the claimed invention (figures 38 and 39, foot protrusion LL4 depresses operating protrusion HH2 of the trigger bar H).
In reference to claim 26, Smith discloses the claimed invention, as set forth above in the references to claims 15 and 16.
In reference to claim 27, Smith discloses the claimed invention, since the position of the actuator shown in figure 38 can be considered a forward position that corresponds to the unactuated position of the safety link, and the position of the actuator shown in figure 39 or 40 can be considered a rearward position that corresponds to the actuated position of the safety link.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kallio (2012/0174454).
Smith discloses the claimed invention, except for a window formed at a rear end of the trigger bar, which receives a pivot pin of the hammer, as claimed. However, Kallio teaches that it is known to provide a trigger bar with a window formed at a rear end thereof, which receives a pivot pin of the hammer, as claimed, in order to positively limit the vertical movement of the trigger bar to ensure reliable function of a trigger mechanism (paragraph 25). It is noted that Smith relies solely upon spring Z1 to position the rear end of the trigger bar during operation, and thus, does not provide a positive stop to ensure repeatable positioning of the rear end of the trigger bar when depressed by the safety link. Thus, it would have been obvious to one of ordinary skill in the art to provide the trigger bar of Smith with a window formed at a rear end thereof, which receives a pivot pin of the hammer, as claimed, in order to positively limit the vertical movement of the trigger bar to ensure reliable function of a trigger mechanism.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Elkas (3949508).
In reference to claim 28, Smith discloses a dual-acting safety mechanism for a firearm having a firing mechanism with a rotatable hammer (figures, element J), a rotatable sear (figures, element K), and a trigger assembly including a trigger and trigger bar movably coupled thereto for fore and aft movement (figures, elements G and H), the safety mechanism comprising:
a longitudinal axis (figures, barrel bore axis); 
a frame (figures, frame A); 
a safety link pivotably movable in the frame and operably interfaced with an actuator, the safety link pivotably actuatable via moving the actuator between an upper position and a lower position (figures 38-40 safety link LL operably interfaced with actuator HH); 
the safety link comprising a first lateral side including a first safety protrusion configured to selectively block rotational movement of the hammer when the safety link is actuated, and a second safety protrusion configured to selectively engage the trigger bar when the safety link is actuated (column 9, lines 10-31; figures 10-40, esp. fig. 40, first protrusion LL3 selectively engages, i.e., interlocks, the hammer J via sear K; second protrusion LL4 engages and depresses the trigger bar H); 
wherein the safety mechanism is changeable between a fire position in which the safety link is disengaged from the hammer and trigger bar which allows the firearm to be discharged in response to a trigger pull, and a safe position in which the safety link is engaged with the hammer and trigger bar to prevent the firearm from being discharged in response to a trigger pull (figure 38 shows the fire position; figures 39 and 40 show the safe position).
Thus, Smith discloses the claimed invention, except for where the actuator is a linearly movable safety selector, as claimed. It is noted that Smith discloses a rotatable actuator HH having a pair of lever arms HH2 and JJ for manual movement thereof (figures 10-40). However, Elkas teaches that is alternatively known to provide a rotatable safety actuator with a linearly movable switch, in lieu of a pair of lever arms, in order to provide a manually operable means for rotating the actuator between at least two positions (safe and fire; figures 1-5, linearly movable switch 52, which effects movements of rotatable actuator 50). Thus, it would have been obvious to one of ordinary skill in the art to substitute a linearly movable switch, as taught by Elkas, for the lever arms of Smith, in order to provide a means for manually effecting movement of the rotatable actuator HH in a known manner; the substitution would provide predictable manual movement of the rotatable actuator. Regarding the resultant structure of the proposed modification, it is noted that either one of the linearly movable switch, alone, or the combination with the rotatable actuator and the linearly moveable switch can be reasonably considered a linearly movable safety selector.
In reference to claim 29, Smith in view of Elkas makes obvious the claimed, since the safety selector can be considered as the combination the rotatable actuator and the linearly movable switch, as set forth above (Smith: figures 10-40, esp. figures 38-40, lateral camming protrusion HH6 of actuator HH, and the arcuately curved camming surface that defines slot LL1).
In reference to claim 30, Smith in view of Elkas makes obvious the claimed invention, as set forth above in the reference to claim 28.

Allowable Subject Matter
Claims 5, 7-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Meller et al. (5400537), Beretta (4282795), Ruger et al. (4590697), Kellerman (7213358), Tuma et al. (5303494), Norman (3109345), Diehm (1511509), Whiting (827488), Reifgraber (929491), Lesenfants (2021/0247157), Mucha (DE102004007407 A1), Selbstladepistolen (DE 582963 C), Wilhelm (4352317), and Polansky (BE 901429 A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641